DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. Applicant’s arguments and amendments filed on 8/30/2021 have been entered.
2. Claims 1, 11 and 12 have been amended.
3. Claims 14-16 and 18 have been cancelled. Accordingly, the 35 USC 101 rejection is now moot.
4. The 35 USC 103(a) rejection has been amended (incorporating the teachings of Mallon et al. and Mohtashami et al.) to address Applicant’s amendment to claim 1 regarding the limitation of feeder-free conditions. Applicant’s arguments filed on 8/30/2021 are drawn entirely to the new limitation of feeder-free conditions now recited in claim 1. Accordingly, these arguments are addressed through the amended 103 rejections of record.
5. Claims 1-4, 7, 11-12, 26 and 27 are examined in the instant application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 11-13, 26 and 27 remain rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al. (US 2014/0248248 A1, published 9/4/2014) in view of Solomon et al. (1997, Blood, Vol. 89(7), pgs. 2461-2471), Mallon et al. (2006, Int. J. Biochem. Cell Biol., Vol. 38(7), pgs. 1063-1075) and Mohtashami et al. (2013, Int. Immunology, Vol. 25(10), pgs. 601-611) and evidenced by the teachings of Schmitt et al. (2006, Immunological Rev., Vol. 209, pgs. 95-102) as set forth in the Non-Final Office Action mailed on 3/29/2021 (and repeated as amended below).
Regarding claims 1, 12 and 13, Carlos et al. teach a method of generating progenitor T cells from human hematopoietic stem cells (HSCs) by co-culturing HSCs with DL4 expressing OP9-DL4 cells (Example 2).
Carlos teaches “The ability to utilize simple stromal cell monolayers that express Delta-like-molecules such as OP9-DL1 cells or S17-DL1 cells has permitted a closer examination of human T cell development than was previously possible.” (pg. 10 parag. 109, lines 1-4).
Specifically, Carlos teaches:
“In the OP9-DL1 or OP9-DL4 coculture systems, human HSCs derived from cord blood and bone marrow show robust expansion. Indeed, the OP9-DL1 or the OP9-DL4 system generates a population of T lineage cells that are highly homogenous and easily isolated based on human markers of T cell differentiation. This system generates T lineage cells efficiently (>90%) at the expense of other lymphocytes and myeloid cells; however, the upper-limit of this T cell expansion is unknown. The output of progenitor-T cells in this coculture system is at least 103-105 times higher than other in vitro systems suggesting that further scaling-up of this system could yield clinically relevant numbers to achieve therapeutic benefits in patients with immune related disorders.” (pg. 11 parag. 116 bridge pg. 12 lines 1-4).
	Regarding the limitation of serum-free, Carlos teaches that the culture can be serum-free (pg. 6 parag. 55).
	Regarding claim 2, Carlos teaches that they differentiated the progenitor T cells into T cells (Examples 2 and 10).
	Regarding claim 11, Carlos teaches that cultures comprised hematopoietic differentiation medium comprising SCF, Flt3-L and IL-7 (Examples 2 and 10).
	Regarding claim 26, Carlos teaches that the OP9 cells were transduced with a retrovirus expressing DL4 (Example 2). While Carlos does not teach that the DL-4 is full-length the teachings of Schmitt et al. are relied upon who teaches the creation of the OP9-DL4 cell line (pg. 98 col. 2 parag. 1). While Schmitt does not teach that the used a full-length DL4 transcript, absence evidence to the contrary it is interpreted that Schmitt used a full-length DL4 to create their OP9-DL4 cells.
	Regarding claim 27, Carlos teaches that their HSC differentiation medium comprised thrombopoietin (Example 10).

	Carlos does not teach:
	(i) using VCAM-1 to generate progenitor T cells, and
	(ii) using feeder-free conditions.

	(i) Regarding the use of VCAM-1, Solomon et al. teach that “T-cell development requires a series of discrete selection and activation signals delivered to maturing progenitors in the thymic cortex and medulla” (Abstract lines 1-3) and that “several groups have shown that VCAM-1 is expressed by human bone marrow (BM) stromal cells and may regulate B-cell progenitor development, stromal-dependent erythropoiesis, and hematopoietic progenitor release from the BM compartment. Thus, it is possible that VCAM-1 may play a similar role in the thymus.” (pg. 2461 col. 2 lines 8-14).
	Solomon continues to teach “The differential expression of VCAM-1 by cortical epithelium suggests that VCAM-1 is a ligand for α4β1 in the cortex. A role for VCAM-1 in progenitor cell development in the thymic cortex is directly analogous to that described for VCAM-1 in the BM where stromal cell expression of VCAM-1 appears to regulate both lymphopoiesis and erythropoiesis” (pg. 2469 col. 1 parag. 3 lines 1-6).
	(ii) Regarding a feeder-free culture, Mallon et al. teach:
“The culture of human embryonic stem cells (hESCs) is limited, both technically and with respect to clinical potential, by the use of mouse embryonic fibroblasts (MEFs) as a feeder layer. The concern over xenogeneic contaminants from the mouse feeder cells may restrict transplantation to humans and the variability in MEFs from batch-to-batch and laboratory-to-laboratory may contribute to some of the variability in experimental results. Finally, use of any feeder layer increases the work load and subsequently limits the large-scale culture of human ES cells. Thus, the development of feeder-free cultures will allow more reproducible culture conditions, facilitate scale-up and potentiate the clinical use of cells differentiated from hESC cultures. In this review, we describe various methods tested to culture cells in the absence of MEF feeder layers and other advances in eliminating xenogeneic products from the culture system. (Abstract).
	Mallon continues to teach that a feeder-free culture for stem cells is preferable (pg. 3 parag. 3) and that this can be adapted for the culture of hematopoietic stem cells (pg. 6 last parag. bridge pg. 7 parag. 1).
	Regarding the use of DL4 without DL4 expressing feeder-cells, Mohtashami et al. teach an alternative means of providing DL4 through DL4 expressing fibroblasts (see Abstract). Specifically, Mohtashami teaches “Our results provide a functional framework for the induction of T-cell development using easily accessible fibroblasts made to express Dll4. These cells, which are amenable for in vitro applications, can be further utilized in the design of individualized systems for T-cell production, with implications for the treatment of immunodeficiencies.” (Abstract last sentence).
	Significantly, Mohtashami compared OP9-DL4 cells against fibroblasts expressing DL4 (mFibro-DL4) to drive T cell development and found that:
“While OP9-DL4 has a greater ability to give rise to T-lineage cells than mFibro-DL4 does, the capacity of the latter to support T lymphopoiesis is still substantial, as a single HSC can, on average, give rise to ~40 000 cells after 13 days of co-culture. 
mFibro-GFP cells supported the generation of CD19+ B lymphocytes from HSCs, comprising almost 75% of the CD45+ cells present at day 13 (Fig. 3D). However, unlike HSC/OP9- Cntl co-cultures (13), HSC/mFibro-GFP co-cultures gave rise to a substantial number of CD11b+ myeloid cells (Fig. 3E). Interestingly, we observed that mFibro-DL4, while inhibiting B-cell development (Fig. 3D), and in contrast to OP9-DL4, did not completely block the appearance of CD11b+ cells (Fig. 3E). Taken together, mFibro-DL4 co-cultures seemed to be functionally similar to OP9-DL4 co-cultures, in that they support early T-cell differentiation and inhibit B lymphopoiesis, but in contrast to OP9-DL4, mFibro-DL4 did not fully block myelopoiesis.” Pg. 605 col. 2 parag. 2-3).
	Mohtashami concludes by teaching:
 	“In our hands, T-cell differentiation in stromal-cell free conditions can only occur when there is strong intercellular interactions among the differentiating hematopoietic cells themselves (data not shown), suggesting that effective signaling from the Notch receptor after engagement by Delta is predicated by cell–cell interactions (28).” (pg. 609 col. 2 parag. 3 lines 10-15) and 
“Interestingly, mFibro-DL4 co-cultures were able to support human T-lineage differentiation from hHSCs, similar to OP9-DL4 cells.” (pg. 610 col. 2 parag. 1 lines 4-6).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Carlos regarding a method of generating progenitor T cells from HSCs using DL4 with the teachings of Solomon that VCAM-1 has a role in forming progenitors in the thymic cortex and the teachings of Mallon regarding feeder-free culture of stem cells and Mohtashami regarding feeder-free expression of DL4 to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Solomon teaches that T-cell development occurs through maturing progenitors in the thymic cortex and that VCAM-1 has a role in progenitor cell development in the thymic cortex. Further motivation is provided by Mallon who teaches that using a feeder-layer is desirable for the culture of stem cells and thus the ordinary artisan is motivated to culture the HSCs of Carlos without a feeder cell population in view of the teachings of Mohtashami who teaches that using fibroblasts expressing DL4 can achieve similar results to stromal cells expressing DL4.
	There would have been a reasonable expectation of success that the VCAM-1 of Solomon would work in the method of Carlos since Solomon teaches that VCAM-1 has a role in progenitor development in the thymic cortex, where T cell progenitors are generated. Further, there would have been a reasonable expectation of success that the HSCs of Carlos could be cultured and differentiated without a feeder-layer since Mallon successfully taught culturing stem cells such as hES cells without a feeder-layer and Mohtashami teaching using the successful generation of T cells using fibroblasts expressing DL4.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.

Claims 3, 4 and 7 remain rejected under 35 U.S.C. 103 as being unpatentable over Carlos et al. (US 2014/0248248 A1, published 9/4/2014) in view of Solomon et al. (1997, Blood, Vol. 89(7), pgs. 2461-2471), Mallon et al. (2006, Int. J. Biochem. Cell Biol., Vol. 38(7), pgs. 1063-1075) and Mohtashami et al. (2013, Int. Immunology, Vol. 25(10), pgs. 601-611) and evidenced by the teachings of Schmitt et al. (2006, Immunological Rev., Vol. 209, pgs. 95-102) as applied to claims 1, 2 and 11-13, 26 and 27 above, and further in view of Besseyrias et al. (2007, JEM, Vol. 204(2), pgs. 331-343) as set forth in the Non-Final Office Action mailed on 3/29/2021 (and repeated as amended below).
Carlos, Solomon, Mallon and Mohtashami are relied upon in teaching method of generating progenitor T cells from HSCs using DL4 AND VCAM-1.
Carlos and Solomon do not teach:
(i) the extracellular domain of DL4,
(ii) immobilized DL, and
(iii) the concentration of DL4.

Regarding an extracellular domain of DL4, Besseyrias et al. teach “Notch1 (N1) receptor signaling is essential and sufficient for T cell development, and recently developed in vitro culture systems point to members of the Delta family as being the physiological N1 ligands. We explored the ability of Delta1 (DL1) and DL4 to induce T cell lineage commitment and/or maturation in vitro and in vivo from bone marrow (BM) precursors conditionally gene targeted for N1 and/or N2.” (Abstract lines 1-5).
Besseyrias continues to teach that “T cells, like other cells of the blood system, are derived from pluripotent hematopoietic stem cells (HSCs). The major site of T cell development is the thymus. Thus, descendants of HSCs migrate to the thymus, where they undergo a program of maturation, proliferation, and differentiation” (pg. 331 col. 1 lines 1-7).
Regarding claim 3, Besseyrias teaches they used the extracellular domain of DL4 in their expression plasmids (pg. 341 col. 2 parag. 7).
Regarding claim 4, Besseyrias teaches DL4 was immobilized on plastic (pg. 339 col. 1 parag. 2 bridge col. 2 parag. 1).
Regarding claim 7, Besseyrias teaches they used 10 µg/ml of purified DL-4-IgG to stimulate DN thymocytes (pg. 341 col. 2 parag. 2).
	Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Carlos, Solomon, Mallon and Mohtashami regarding a method of generating progenitor T cells from HSCs using DL4 AND VCAM-1 with the teachings of Besseyrias regarding using exogenous DL4 to generate T cells to arrive at the claimed invention.
	One of ordinary skill in the art would have been motivated to make such a combination since Besseyrias teaches that DL4 can be exogenously applied and that just the extracellular domain of DL4 can be used to stimulate T cell development from progenitors. Thus the ordinary artisan would have been motivated as a design choice to substitute and/or combine the teachings of Besseyrias regarding DL4 with the teachings of Carlos and Solomon since the ordinary artisan would not need to rely upon co-culture with OP9/DL4 cells, but rather use DL4 directly or an expression vector expressing the extracellular domain to generate progenitor T cells from HSCs.
	There would have been a reasonable expectation of success that the extracellular DS4 of Besseyrias could be used in the method of Carlos and Solomon since Besseyrias teaches that extracellular DL4 is sufficient to stimulate T cell development.
	Thus the cited art provides the requisite teaching and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632



/Thaian N. Ton/Primary Examiner, Art Unit 1632